INGRAHAM, J.
The questions presented in this case are the same as those determined in the case of Jennie Clarkson Home for Children v. Chesapeake & Ohio Railway Company (decided herewith) 87 N. Y. Supp. 348. The judgment in this case, however, gave to the plaintiff a judgment against the defendant Union Pacific Railroad Company and Robert Gibson, as general partner of the limited partnership of H. Knickerbocker & Co. For the reasons stated in the case of Jennie Clarkson Home for Children v. Chesapeake & Ohio Railway Company, we have reached the conclusion *1138that the plaintiff is not entitled to judgment against the defendant Gibson,' and the judgment must therefore be reversed as to Gibson, and the complaint dismissed, with costs to Gibson against the plaintiff. The judgment against the Union Pacific Railroad Company is affirmed, with costs to the plaintiff against the Union Pacific Railroad Company.
VAN BRUNT, P. J., concurs in result.